The opinion of the court was delivered, by
Lowrie, C. J.
The act of incorporation of the Pittsburgh and Youghiogheny Coal Company makes all the stockholders liable for all its debts except loans, and for this debt judgment has been obtained against the company, and thus its rightness is conclusively established. Then the plaintiffs below, in pursuance of the act of incorporation, and in due time, sued out a scire facias against the defendants as stockholders, in order to have execution against them personally.
Now what defence may the stockholders have? They cannot go back into the original consideration of the judgment against the corporation, so as to show that that is erroneous. Such a question can be raised only by the regular modes of setting aside judgments. Their only refuge against the plaintiffs’ claim to hold them personally liable is that the judgment is for a loan to the company, or that they are not stockholders. The affidavit of defence does not allege either of these facts, and is therefore insufficient.
Judgment affirmed.